DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 17-24 have been examined.

Election/Restrictions
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and products, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this regards, see claim 1 regarding “first moving means” and in claim 22, “second moving means”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the air permeable fiber collection surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the collection unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the air permeable fiber collection surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 17-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros (US 8641960) in view of Kim (US 2007/0299236).
In regards to claim 1, Meideros teaches of a device for producing polymer fibers, the device comprising: 
at least one nozzle (see spinning nozzle Fig. 2) configured to receive a polymer solution (see polymer solution) and a jet of compressed gas (see gas flow), wherein the at least one nozzle comprises: 
a body having a hollow space, an opened first end and a second end opposite to the opened first end, a first inlet of the jet of compressed gas in the second end, and at least one tubular fiber spinning needle being mounted through the second end and the hollow space, wherein the at least one tubular fiber spinning needle (see Fig. 2 of Meideros) comprises: 
an unfixed distal end protruding from the opened first end a proximal end opposite to the unfixed distal end, 
an inlet of the polymer solution at the proximal end, and an outlet of the polymer solution at the unfixed distal end, wherein the proximal end of the at least one tubular fiber spinning needle is fixed to the second end of the at least one nozzle (see Figs. 1 and 2 of Meideros); 
a pump configured to pump the polymer solution through the at least one tubular fiber spinning needle of the at least one nozzle (see teaching of injection pump 2, Col. 1, lines 60-65); 
a gas compressor configured to direct the jet of compressed gas into the first inlet of the jet of compressed gas of the at least one nozzle (see teaching of the blowing medium 1, see Col 1, lines 60-65, which is equivalent to the function of the gas compressor).
The fibers formed by the nozzle of Medeiros is collected on a collection surface (collector 5, see Fig. 1).  Medeiros teaches of a spinning nozzle with the offset inlet of the blowing air (Figure 1) into the spraying nozzle (ie. the device far producing polymer fibers) is considered and it can be seen as capable of applying a movement to the inner nozzle (i.e. tubular fiber spinning needle) causing the unfixed distal end of the inner nozzle to move or vibrate.
The Medeiros does not specifically state of “a first moving means of the unfixed distal end of the at least one tubular fiber spinning needle”.

Meanwhile, Kim teaches of a spinning device having a spinning nozzle 2 that the nozzle having an oscillator 3 for vibrations there by allowing for web formed from the extruded filament material, see [0041-0042].  Here, the filaments being collected on a net conveyor 7 with suction blower 6, see Fig. 1.
It would have been obvious for one of ordinary skill in the art to modify the nozzle of Medeiros with the moving means, see oscillator, as taught by Kim in order to control the formation of the fibers through the nozzle.

In regards to claim 2, wherein the device further comprises two or more nozzles and a spinneret comprising a hollow body having a second inlet of the jet of compressed gas, wherein the two or more nozzles are connected to the hollow body by the second end and wherein the gas compressor is configured to direct the jet of compressed gas into the hollow body of the spinneret through the second inlet of the jet of compressed gas and through the hollow body to the first inlet of the jet of compressed gas of the each nozzle of two or more nozzles.  Wherein, the claimed features are directed to a duplication of the nozzle parts as taught by Medeiros in view of Kim, thereby allowing for a plural effect in forming the fibers simultaneously, see MPEP 2144.04 (VI)(B).  It would have been obvious for one of ordinary skill in the art to modify the nozzle assembly of Medeiros in view of Kim with a duplication of said nozzle assembly with a plurality of said parts thereby allowing for forming the fibers simultaneously from said nozzles.

In regards to claim 3, wherein the first moving means of the unfixed distal end of the at least one tubular fiber spinning needle is selected from a group comprising a mechanical or electromechanical device moving the unfixed distal end of the at least one tubular fiber spinning needle, a mechanical or electromechanical device vibrating the at least one nozzle and the first moving means formed by the first inlet of the jet of compressed gas in the second end of the at least one nozzle.  See teaching by Kim regarding an oscillator above, which encompasses the claimed mechanical or electromechanical device vibrating the nozzle.

In regards to claim 17 (dependent upon claim 2), the claim having the same limitations as set in claim 3, just different dependency branch, see teaching by Kim for claim 3 above.
  
In regards to claim 18, wherein the device further comprises a collection unit for collecting the polymer fibers, wherein the collection unit comprises an air permeable fiber collection surface and a suction unit configured to draw an air through the air permeable fiber collection surface and to produce a suction pressure for depositing the polymer fibers on the air permeable fiber collection surface.  See teaching in Kim regarding the net conveyor and suction blower that corresponds to the claimed air permeable collection surface and the suction unit, see Fig. 1, [0042].

In regards to claim 19, wherein the air permeable fiber collection surface further comprises an air permeable fiber collection material.   See Kim regarding the net conveyor which is the air permeable fiber collection surface and air permeable fiber collection material, see Fig. 1, [0042].

In regards to claim 20, wherein the collection unit further comprises a heating and solvent evaporation chamber and the air permeable fiber collection surface is a movable air permeable fiber collection surface.  See teaching of Kim regarding the net conveyor being the movable air permeable fiber collection surface.  

In regards to claim 24, wherein the hollow space is an axially symmetric hollow space.  See the teaching of the nozzle design in Medeiros which encompasses the claimed axially symmetric hollow space, see Fig. 2.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros in view of Kim as applied to claim 1 above, and further in view of Ichibayashi (US 2020/0216981).
In regards to claim 21, wherein a diameter of the at least one nozzle is 1.5 mm-5.0 mm and a diameter of the at least one tubular fiber spinning needle is 0.6 mm- 1.6 mm.  
Wherein, Medeiros and Kim do not teach of the specific diameters.
It is noted in the structure of the fiber manufacturing device of Ichibayashi that includes a nozzle portion having the tip portion teaching of the outlets with the first diameter of being 0.1-3.0 mm (reading upon the claimed tubular fiber spinning needle) and of the diameter of the gas stream being 2.0-10 mm (reading upon the claimed nozzle), see [0053], see also example of jet outlet with 4 mm with the inner diameter of 0.8 mm, see [0086-0087].  Here, while Ichibayashi does not explicitly state the claimed range, there is an overlapping ranges taught in the reference and the claimed range.  Here, regarding the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05 (I).
The teaching of Ichibayashi is relevant regarding the teaching of a double-structure nozzle that accommodates for fiber and gas stream respectively in forming fibers and the dimensions of the particular being known particularly for accommodating the formation of fibers.
Here, it would have been obvious for one of ordinary skill in the art to modify the nozzle structure of Medeiros in view of Kim with the particular diameters of the nozzle and needle as taught by Ichibayashi particularly regarding the conditions to control of the contaminants, see [0087] of Ichibayashi.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros in view of Kim as applied to claim 1 above, and further in view of Wu (US2022/0195629).
In regards to claim 22, wherein the device further comprises a second moving means of the at least one nozzle to apply at least one movement to the at least one nozzle, and wherein the at least one movement is selected from rotating the at least one nozzle, moving the at least one nozzle left and right, and moving the at least one nozzle up and down with respect to the air permeable fiber collection surface.  
The prior art references of Kim and Medeiros fail to teach of the second moving means.
Regarding the movement of the nozzle, see teaching in Wu regarding the movement of the spinneret in the height, see [0089-0090], regarding the adjustment of the height to ensure reasonable distance between the spinneret 1340 and the collection device 14.
It would have been obvious for one of ordinary skill in the art to modify the nozzle of Medeiros in view of Kim with the height adjustment device as taught by Wu in order to ensure reasonable distance is maintained between the spinneret and the collection device.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros in view of Kim as applied to claim 1 above, and further in view of Joo (US 2013/0040140).
In regards to claim 23, wherein the device further comprises a compressed gas heating unit.  
Medeiros and Kim do not specifically teach of the compressed gas heating.
However, as seen in a spinning apparatus that includes a nozzle that also provides for feed inlet of a liquid polymer 428 and an inlet for a gas 436 to the nozzle assembly, see Figs. 1 and 2, wherein, the gas is provided via high pressure gas system [0040], thereby implying of compressed gas, and further, the teaching of a heater 116 to adjust for the temperature of the high velocity gas stream 136, see [0045], for adjusting to maintain the temperature at the nozzle for the liquid polymer to maintain the polymer in liquid form.
It would have been obvious for ordinary skill in the art to modify the gas stream of Medeiros in view of Kim with compressed gas heating as taught by Joo to ensure the liquid polymer in the nozzle is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, see in particular:
Tutak (US 9775694) regarding a material deposition device and having a turbulence from the gas.
Soletti (US 2016/0325480) teaches of double walled nozzle structure.
Tai (US 2014/0170256) teaches of a spinning device with tube body located within a sleeve, see Figs. 1A-1B.
Fujiki (US 2013/0292860) teaches of a structure in forming hollow fiber membrane.
Koyama (US 2011/0285065) teaches of a melt spinning apparatus with needle 14 and outer nozzle 21 for the air discharge, and the nozzle structure is for forming fibers upon a collector belt 27, see Fig. 1.
Fujimura (US 2009/0297822) teaches of a double walled nozzle structure, see Fig. 1a.
Zhao (US 2005/0056956) teaches of a nozzle structure with needle for the polymer and the hot air formed in the surrounding nozzle, see Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744